Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s after final (AF) amendment filed 2/9/21 has been entered and considered.  Claims 2, 12 and 16-18 are cancelled.
The Final Rejection mailed 1/19/21 has been withdrawn.
Allowable Subject Matter
3.	Claims 1, 3-5, 7-11, 13-15, 19 and 20 are allowed over the prior art of record.
4.	The following is an examiner’s statement of reasons for allowance:  After consideration of applicant’s arguments, amendments and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest a semiconductor package comprising: an external electrical connection unit on a first surface of the core member and electrically connected to the redistribution layer; and an inductance sensing part having a coil form and electrically connected to the semiconductor chip and disposed on a second surface of the core member opposite to the first surface, and wherein the inductance sensing part is disposed in the connection member as described in independent claim 6 and in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	The indicated allowability of claim 6 is withdrawn in view of the newly discovered reference(s) to Liao et al (US 2018/0315706 A1).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed 

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al (US 2018/0315706 A1).
6.	Regarding claim 6, Liao et al discloses a semiconductor package (Figure 1A), comprising: a connection member (Figure 1A, references 112, 126, 128 and RDL paragraph 0040) including an insulating layer (Figure 1A, reference 112) and a redistribution layer (paragraph 0040); a semiconductor chip (Figure 1A, reference 102) disposed on the connection member (Figure 1A, references 112, 126, 128 and RDL paragraph 0040); and an inductance sensing part (Figure 1A, reference 106) having a coil form (Figure 1A. reference 108) and electrically connected (Figure 1A, references 124, 126, 128, 130 and RDL paragraph 0040) to the semiconductor chip (Figure 1A, reference 102), wherein the inductance sensing part (Figure 1A, reference 106) overlaps the semiconductor chip (Figure 1A, reference 102) in a thickness direction of the insulating layer (Figure 1A, reference 112).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
February 19, 2021